PER CURIAM.
The appellant, father of a minor child who is being supported by the State,1 was found in contempt by the trial court for failure, while having the ability, to pay child support in accordance with an award previously made.
We reverse upon the reasoning contained in Chapman v. Lamm, 388 So.2d 1048 (Fla. 3d DCA 1980),2 wherein it was held, under similar circumstances, that a father could not be imprisoned for a debt to the State.
The order of contempt is reversed.3

. The State had an assignment pursuant to Chapter 409, Florida Statutes (1979).


. It is noted that the Chapman decision became final subsequent to the contempt order under review in this case.


.The other points urged for reversal are not addressed in light of our reversal of the contempt order on the basis of no right to imprisonment for debt.